Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both suction means and drying/blowing means.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
In this case , the recitations in claims 16-17 , 19, 21-23, “moving means”, “cutting means”, “suction means” , “drying/blowing means” , and “lubricating and/or cooling means “ have all been interpreted under 35 U.S.C. 112 (f) paragraph and have been given broadest reasonable interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards claim 1, the limitation “a workbench suited to mutually move with respect to each other “ is indefinite since it is unclear which parts are moving respect to which. There is only a workbench has been claimed therefore unclear how it is suited to mutually move with respect to each other is referring to. 
Claim 17 recites the limitation "moving means" in twice in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether a different moving means is being claimed or the same moving means has been claimed twice in an error.
Regarding claims 18, 20, and 23, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or not. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando, US20140106648 in view of Choo, US8113401 and further in view of Bushell, US20020019201.
Regarding claim 14,  Bando discloses an edge device (grinding wheel 15 for edging the workpiece, Fig 9);  a workbench suited to mutually move with respect to each other in order to allow an edging operation to be carried out by the edging device with respect to at least one edge of a piece resulting from a cutting step during which the glass sheet has been cut ( workbench 3 with sections 20a-e with the cutting apparatus 9 which are movable in the y axis, Fig 1); the workbench being suited to define the workbench for the cutting step  (the recitation the workbench being suited to define the workbench is too broad and has been given broadest reasonable interpretation therefore the device disclosed by Bando would be capable of defining a workbench for cutting step, Figs 1 and 6 such as workbench 201).
However, Bando does not disclose the workbench comprising a first portion and a second portion, at least one of the portions being movable with respect to the other, the two portions being suited to be moved away from or towards each other, characterized in that the edging device is positioned in an intermediate area between the two portions of the workbench, when the two portions are moved away from each other. 
Choo teaches portions 231 and 232 that are incorporated in a glass processing step that are movable with respect to one another. ( Fig 8)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the workbench disclosed by Bando to have further 
Furthermore, Bushell discloses grinding wheel 11 or 21 being positioned between tables 13 and 12  or 22 and 23. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the location of the edging device disclosed by Bando to have further incorporated an edging device positioned in between two portions as taught by Bushell in order to simultaneously process edges of at least two workpieces.
Regarding claim 15, Bando in view of Choo and further in view of Bushell discloses each and every limitation set forth in claim 14. Furthermore, Bushell discloses the edging device can be positioned in an area at a lower level than the workbench. (at least one of the edging devices is positioned in an area at a lower than the workbench, Fig 1)
Regarding claim 16,  Bando in view of Choo and further in view of Bushell discloses each and every limitation set forth in claim 14. Furthermore, Bushell teaches moving means suited to move the edging device.  (moving mechanism involved in moving the grinding wheels as indicated by arrows, Fig 2 )
Regarding claim 17, Bando in view of Choo and further in view of Bushell discloses each and every limitation set forth in claim 14.  Furthermore, Bushell teaches the moving means comprises moving means suited to position the edging device towards the first portion or towards the second portion of the workbench.  (moving means disclosed by Bushell is capable of proper positioning towards either portions, Figs 1 and 2 under broadest reasonable interpretation)
Regarding claim 18, Bando in view of Choo and further in view of Bushell discloses each and every limitation set forth in claim 14.  Furthermore,  Choo teaches moving means suited to move the first (moving means for moving portions 231 and 232 , Fig 7B )
Regarding claim 19,  Bando in view of Choo and further in view of Bushell discloses each and every limitation set forth in claim 14.  Furthermore, Bando discloses cutting means associated with the workbench. (element 9, Fig 1)
Regarding claim 20, Bando in view of Choo and further in view of Bushell discloses each and every limitation set forth in claim 19.  Furthermore, Bando discloses the cutting means are arranged over the workbench and/or under the workbench. (Fig 1)
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando, US20140106648 in view of Choo, US8113401 and further in view of Bushell, US20020019201 and further in view of Gazca, US6196902.
Regarding claim 21, Bando in view of Choo and further in view of Bushell discloses each and every limitation set forth in claim 14.    However, Bando in view of Choo and further in view of Bushell does not disclose suction means  suited to draw the material resulting from the edging operation.
Gazca teaches a glass edging device having a suction apparatus associated with the edging device . (Figs 1-3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the edging device disclosed by Bando in view of Choo to have further incorporated a suction means as taught by Gazca in order to remove any glass dust produced during operation .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando, US20140106648 in view of Choo, US8113401 and further in view of Bushell, US20020019201 and further in view of Brown, US20070141961.
Regarding claim 22,  Bando in view of Choo and further in view of Bushell discloses each and every limitation set forth in claim 14.  However, Bando in view of Choor and further in view of Bushell 
Brown teaches  an edge grinding apparatus with pressurized air emitted on the glass sheet. (Fig 5)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the edging device disclosed by Bando in view of Choor and further in view of Bushell to have further incorporated a blowing means as taught by Brown in order to prevent any residue from forming on the workpiece. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando, US20140106648 in view of Choo, US8113401 and further in view of Bushell, US20020019201 and further in view of Reaser, US3148488.
Regarding claim 23,  Bando in view of Choo and further in view of Bushell discloses each and every limitation set forth in claim 14. However, Bando in view of Choo and further in view of Bushell does not disclose lubricating and/or cooling means for the edging operation. 
Reaser discloses a coolant curtain 16 during grinding operation of a glass workpiece. (Fig 3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the edging device disclosed by Bando in view of Choo and further in view of Bushell to have further incorporated a cooling device as taught by Reaser in order to prolong the life of the device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723